Citation Nr: 0107775	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for an acquired eye 
disorder.

3.  Entitlement to service connection for a brain tumor.

4.  Entitlement to a compensable disability rating for 
residuals of a left great toe fracture.

5.  Entitlement to a compensable disability rating for 
hydrocelectomy.

6.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to November 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran provided testimony at a personal hearing 
conducted before the RO in June 2000, a transcript of which 
is of record.

At his personal hearing, the veteran asserted that he had 
developed depression secondary to his diabetes mellitus, 
among other things.  Since it does not appear this claim has 
been adjudicated below, it is referred to the RO for 
appropriate action.





FINDINGS OF FACT

1.  Service connection was denied for diabetes mellitus by an 
October 1982 rating decision.  The veteran was informed of 
this decision, and did not appeal.

2.  A September 1985 decision of the Board confirmed and 
continued the denial of service connection for diabetes 
mellitus, among other things.

3.  An April 1992 rating decision found that new and material 
evidence had not been presented to reopen the claim of 
service connection for diabetes mellitus.  The veteran filed 
a timely Notice of Disagreement with this decision, but did 
not submit a timely Substantive Appeal following a September 
1993 Statement of the Case.

4.  The additional evidence submitted to reopen the veteran's 
claim of service connection for diabetes mellitus bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision finding that no new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for diabetes mellitus is 
final.  38 U.S.C.A. § 4005(c) (1988) (38 U.S.C.A. § 7105(c) 
(West 1991)); 38 C.F.R. § 19.192 (1991) (38 C.F.R. § 20.1103 
(2000)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for diabetes 
mellitus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's service medical records show no 
diagnosis of or treatment for diabetes during his period of 
active duty.  Further, on Reports of Medical History dated in 
September 1958 and June 1966, the veteran stated that no 
blood relation or spouse had had diabetes.

The veteran underwent a VA medical examination in June 1982, 
during which he reported a history of diabetes.  He also 
identified treatment for diabetes, among other things, from a 
Dr. Sepple for the period from 1966 to 1978; a Dr. Paul 
during 1979; and from a Dr. Cadella, from 1979 to the 
present.  Following examination of the veteran, the examiner 
diagnosed insulin dependent diabetes mellitus.  

Service connection was denied for diabetes mellitus by an 
October 1982 rating decision.  The veteran was informed of 
this decision by correspondence dated in that same month, as 
well as his right to appeal, and he did not appeal.

A July 1984 rating decision denied the veteran's subsequent 
claims of service connection for various disabilities, and 
confirmed and continued the denial of service connection for 
diabetes mellitus.  The veteran appealed this decision to the 
Board.

In a September 1985 decision, the Board upheld the denial of 
service connection for diabetes mellitus, among other things.  
The Board found that a careful review of the medical records 
compiled while the veteran was in service revealed no 
clinical findings which would lead one to conclude that his 
diabetes mellitus was present in service.  Further, the Board 
found that the first medical documentation of diabetes came 
during the June 1982 VA medical examination, and that there 
was no evidentiary basis upon which service connection could 
be granted for this medical problem.

In August 1991, the veteran submitted a request to reopen his 
claim of service connection for diabetes mellitus.  

Thereafter, VA medical treatment records were added to the 
file which covered a period from October 1984 to September 
1991.  Among other things, records dated in June 1985 reflect 
evaluation of the veteran's diabetes, which was reportedly 
first diagnosed in 1970.  Subsequent records dated in 
December 1990, January 1991, June 1991, and July 1991 reflect 
treatment for a diabetic ulcer.

Also on file is a report of a December 1991 VA medical 
examination, which included diagnoses of diabetes mellitus on 
insulin; neuropathy; retinopathy; and nephropathy.

In an April 1992 rating decision, the RO found, in part, that 
there was no evidence of a new and material nature to rebut 
the prior denial of service connection for diabetes, affirmed 
by the Board decision of September 1985 as not due to 
service.  The veteran submitted a Notice of Disagreement to 
this decision in October 1992, but did not submit a timely 
Substantive Appeal after a Statement of the Case was issued 
in September 1993.  

Since the April 1992 rating decision, additional VA medical 
treatment records have been added to the file which cover a 
period from January 1998 to May 2000.  These records show 
treatment for various medical conditions, including diabetes 
mellitus.

Also on file are three statements from VA physicians, two of 
which are dated in May 2000, while the other is dated in June 
2000.  One of the May 2000 statements notes, in part, that 
the veteran's eye conditions included background diabetic 
retinopathy.  The June 2000 statement noted, among other 
things, that the veteran had been disabled from work since 
1992 because of diabetic related complications (feet).

At his June 2000 hearing, the veteran testified, in part, 
that he was first diagnosed with diabetes in 1960 at the 
George Air Force Base in Victorville, California.  He 
testified that he was prescribed Orinase tablets at that 
time.  He also testified that he had did not have diabetes 
prior to service.  Further, he testified that he sought post-
service treatment immediately after discharge, but that he 
did not remember the name of the doctor or whether he was 
still around or not.  He maintained that he had received 
continuous treatment for his diabetes since 1966.  
Additionally, he contended that he had several problems 
secondary to his diabetes, including foot problems, eye 
problems, hypertension, and depression.  

Later in June 2000, the RO issued a Supplemental Statement of 
the Case which confirmed and continued the denial of the 
issues on appeal.  In September 2000, the RO issued a 
Statement of the Case which found that new and material 
evidence had not been presented to reopen the claims of 
service connection for hypertension, right great toe, a heart 
condition, and inguinal hernia.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
However, the Act specifically states that it does not require 
VA to reopen previously disallowed claims except when new and 
material evidence has been presented or secured as described 
in 38 U.S.C.A. § 5108.  Id. to be codified at 38 U.S.C.A. 
§ 5103A(f).


Analysis.  In the instant case, the Board finds that the 
veteran's hearing testimony regarding his diabetes mellitus 
tends to provide a "more complete picture" of the 
circumstances surrounding the origin of the disability.  
Hodge at 1363.  As such, the Board concludes that this 
additional evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has been submitted to 
reopen the claim.  38 C.F.R. § 3.156(a).

For the reasons stated below, the Board concludes that a 
remand is required for a full and fair adjudication of the 
underlying claim of entitlement to service connection for 
diabetes mellitus.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for diabetes 
mellitus, the claim is reopened.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Service connection was granted for status-post hydrocelectomy 
by the October 1982 rating decision.  Thereafter, service 
connection was granted for residuals of a left great toe 
fracture by the July 1984 rating decision.  Both of these 
disorders were assigned noncompensable (zero percent) 
disability ratings, effective April 5, 1982.  The Board notes 
that the veteran has not been accorded any VA medical 
examinations with respect to his current increased rating 
claims.  In Green v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Accordingly, the Board concludes that these claims 
must be remanded for examinations to determine the current 
nature and severity of the veteran's hydrocelectomy and 
residuals of a left great toe fracture.

With respect to the diabetes mellitus claim, the Board notes 
that the veteran testified at his personal hearing that he 
has had continuous post-service treatment ever since his 
discharge from service in 1966.  Further, the veteran 
identified private medical treatment for his diabetes at the 
time of his June 1982 VA medical examination.  However, it 
does not appear from the documents assembled for appellate 
review that these records were ever requested or obtained.  
Thus, the Board concludes that a remand is necessary for the 
RO to request these records.

The Board further notes that the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  
Consequently, the Board is of the opinion that it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time especially given the 
fact that the eye disorder and brain tumor claims were denied 
as not well grounded.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  This is 
especially true in regard to the acquired eye disorder and 
brain tumor claims, because the record reflects that these 
claims were denied as not well grounded.  As noted above, the 
Veterans Claims Assistance Act eliminated the concept of a 
well-grounded claim.  Moreover, the veteran has testified 
that his eye problems are secondary to his diabetes.  
Therefore, this issue is inextricably intertwined with the 
claim of service connection for diabetes mellitus.

Regarding the veteran's claim of entitlement to automobile 
and adaptive equipment or for adaptive equipment only, the 
Board notes that in order to establish entitlement to 
financial assistance in purchasing an automobile or other 
conveyance or adaptive equipment for an automobile, certain 
criteria must be met.  Specifically, in order to establish 
entitlement to financial assistance in purchasing an 
automobile or other conveyance, the veteran must have a 
service-connected disability which includes one of the 
following:  loss or permanent loss of use of one or both 
feet; or loss or permanent loss of use of one or both hands; 
or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. § 3.808.  In the event that the veteran does not meet 
the criteria for financial assistance in purchasing an 
automobile or other conveyance, if he has ankylosis of one or 
both knees or one or both hips due to service-connected 
disability, entitlement to adaptive equipment eligibility 
only is established.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(iv).  As noted above, the 
veteran testified that he had developed problems with his 
feet and eyes because of his diabetes.  Thus, it appears that 
this claim is inextricably intertwined with the diabetes 
mellitus claim.  Since it has already been determined that a 
remand is required regarding the diabetes mellitus and 
acquired eye disorder claims, the Board will defer making a 
decision regarding the veteran's claim of entitlement to 
automobile and adaptive equipment or adaptive equipment only 
following resolution of these issues.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his diabetes 
mellitus, hydrocelectomy, left great toe, 
eye problems, and brain tumor.  After 
securing any necessary release, the RO 
should obtain those records not already 
on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of his service-
connected hydrocelectomy and residuals of 
a left great to fracture.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the issues on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



